Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/477,975 filed September 17, 2021.  As originally filed, Claims 1 – 20 are presented for examination.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 20 is objected to because of the following informalities:  
• “instructions comprise comprise” in line 7 of Claim 20 should apparently be – instructions comprise --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, 12 and 18 - 20 recite the limitation "the received audio data " in Claim 1 ll. 8 – 10, Claim 7 line 2, Claim 12 ll. 3 – 4, Claim 18 ll. 9 – 11, Claim 19 ll. 11 – 13, Claim 20 ll. 10 – 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 4 and 11 - 15 recites the limitation “the audio data" in Claim 2 ll. 1 – 2, Claim 3 line 4, Claim 11 line 3, Claim 12 line 3, Claim 13 line 1, Claim 14 line 4 and Claim 15 line 2..  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the audio data refers to audio data in Claim 1 line 1, Claim 1 line 2 or Claim 1 line 4.

Claim 10 recites the limitation "the detected volume output level" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the volume output level" in line 2 and the limitation “the device volume output level” in ll. 3 – 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the received user data" in line 2 and “the received audio data” in ll. 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the interactive digital work" in line 16.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 sets forth a “computer readable medium.”  However, the specification as originally filed does not explicitly define the computer readable medium.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2
A claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing "A computer readable medium" to --A non-transitory computer readable medium--, thus excluding that portion of the scope covering transitory signals.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 6, 9, 12 – 16 and 18 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloch et al., US Pub. 2017/0295410 A1 (hereinafter Bloch).

In regards to Claim 1, Bloch discloses a method for providing a device with audio data, the method comprising the steps of: 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data (Bloch: Figs. 5A-5C and [0039], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data]; [0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and playing the received audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).

Regarding Claim 5, Bloch discloses the method of claim 1, wherein the digital work is an interactive digital work (Bloch: [0050], where the audio/video presentation could include interactive media).

Regarding Claim 6, Bloch discloses the method of claim 5, wherein the interactive digital work is a game, mobile application, or web page (Bloch: [0050], where the audio/video presentation could be video games; Fig. 1 and [0017], where media presentation can be presented via an application; [0018], where application could be  a web page).

Regarding Claim 9, Bloch discloses the method of claim 1, wherein the first audio data is audio data within the digital work or audio data generated by a separate application (Bloch: Fig. 1 and [0017], where multiple video and /or audio streams are presented to a user; Fig. 5B and [0040], where audio with the primary content can be muted during presentation of the advertisement).

Regarding Claim 12, Bloch discloses the method of claim 1, further comprising the steps of: 
receiving a user command to stop playback of the received user data (Bloch, [0040], where audio associated with the primary content [received user data] can be muted); and 
in response resuming playback of the audio data of the digital work in place of the received audio data (Bloch: [0044], where the volume associated with the content is slowly increased).

Regarding Claim 13, Bloch discloses the method of claim 1, wherein the audio data is received from a server (Bloch: Fig. 1, [0017] and [0019], where primary media content can be provided by content server 102 and could include video and/or audio).

Regarding Claim 14, Bloch discloses the method of claim 13, wherein the step of determining audio data to send to the device in response to the request further comprises the steps of: 
the server preparing a further request based on request parameters (Bloch: Fig. 3 and [0031] – [0032], where in response to user interaction, advertising units associated with the user interface control with which the user interacted are accessed by ad unit manager included in ad server); and 
the server issuing the further request and receiving in response the audio data (Bloch: Fig. 3 and [0032], where ad unit manager as part of ad server can select between two or more advertising unite from the selected campaign to present an ad to the user).

Regarding Claim 15, Bloch discloses the method of claim 1, further comprising the steps of: 
the device receiving visual data with the audio data (Bloch: Figs. 5A-5C and [0039] – [0040], where advertisement content includes video and audio); and 
displaying on a display of the device, the visual data together with the video data of the digital work (Bloch: Figs. 5A-5C and [0039] – [0040], where the primary content video 506 is shown on the side of a truck in the ad video content 520; [0044], where following the selection of an advertisement during the playback of primary video content, the primary video content zooms out, and the user sees a man watching the content on his smartphone while sitting on a bench drinking the advertised soft drink.  The primary video content can continue to play on the smartphone).

Regarding Claim 16, Bloch discloses the method of claim 15, wherein the visual data includes user interaction functionality (Bloch: [0048], where during playback of the advertisement, the user can interact with the ad, e.g. by clicking or touching a beer can, which causes the ad to be paused and a new window displaying content associated with the beer).

In regards to Claim 18, Bloch discloses one or more computer readable media storing computer readable instructions which, when executed by a processor, configure a computing system to perform (Bloch: [0022], where methods can be performed by one or more programmable processors executing a computer program to perform functions of the invention; [0020], where hardware can include system memory): 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data (Bloch: Figs. 5A-5C and [0039], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data];[0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and playing the received audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).

In regards to Claim 19, Bloch discloses a system comprising: 
a processor (Bloch: [0022], where methods can be performed by one or more programmable processors); and 
memory storing computer readable instructions which, when executed by a processor, configure a computing system to perform (Bloch: [0020], where hardware can include system memory; [0022], where methods can be performed by one or more programmable processors executing a computer program to perform functions of the invention): 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data (Bloch: Figs. 5A-5C and [0039], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data];[0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and playing the received audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement); and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Goldberg et al., US Pub. 2015/0310495 A1 (hereafter Goldberg).

Regarding Claim 2, Bloch discloses the method of claim 1.  But Bloch fails to explicitly disclose, wherein the computer readable instructions sent with the audio data comprise Mobile Rich Media Ad Interface Definitions (MRAID).
Goldberg from a similar endeavor teaches Mobile Rich Media Ad Interface Definitions (MRAID) (Goldberg: [0033], where some of the attributes include MRAID provided attributes).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).
	

Regarding Claim 3, Bloch discloses the method of claim 1.  But Bloch fails to explicitly disclose, wherein the request is received at a demand side platform, DSP.
Goldberg from a similar endeavor teach receiving requests at a demand side platform DSP (Goldberg: Fig. 9 and [0074], where system provide communication between the system and ad server, user devices, publishers, DSPs, SSP, RTBs, etc.).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).  In the current art, mobile ad serving involves demand side platforms DSPs in a real time bidding ecosystem, (Goldberg: [0050]).



Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Datta et al., US Pub. 2007/0078706 A1 (hereinafter Datta) [included in the IDS received 9/22/2021]

Regarding Claim 4, Bloch discloses the method of claim 1.  But Bloch fails to explicitly disclose, wherein the computer readable instructions cause the device to: monitor how much of the audio data has been played back; and report the monitored playback amount.
Datta from a similar endeavor teaches monitor how much of the audio data has been played back (Datta: [0105], where what advertisements the user sees is tracked and when the user experiences an ad impression is calculated); and 
report the monitored playback amount (Datta: [0130], where ad impression information is reported to an advertiser; [0060], where advertisement server can receive feedback in connection with advertisement impressions).
Because the video game industry is quickly becoming one of the last bastions of captive audience advertising, video game offer the opportunity for placing ads before a captive and extremely attentive audience, (Datta: [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Datta to deploy and track advertisement across a video game network, (Datta: [0017]) as the digital media of Bloch could be video games, (Bloch: [0050]).

Regarding Claim 17, Bloch discloses the method of claim 16.  But Bloch fails to explicitly disclose, wherein the computer readable instructions further cause the device to send a report of user interaction with the visual data user interaction functionality.
Datta from a similar endeavor teaches sending a report of user interaction with the visual data user interaction functionality (Datta: [0105], where tracking what advertisements the user sees by monitoring the view perspective of the user and calculating when the user has experienced an ad impression may be returned or reported to an ad server).
Because the video game industry is quickly becoming one of the last bastions of captive audience advertising, video game offer the opportunity for placing ads before a captive and extremely attentive audience, (Datta: [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Datta to deploy and track advertisement across a video game network, (Datta: [0017]) as the digital media of Bloch could be video games, (Bloch: [0050]).



Claims 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Onda et al., US Pub. 2018/0165701 A1 (hereinafter Onda).

Regarding Claim 7, Bloch discloses the method of claim 5.  But Bloch does not explicitly disclose, further comprising the step of: following playback of the received audio data, changing one or more parameters within the interactive digital work. 
Onda from a similar endeavor teaches following playback of the received audio data, changing one or more parameters within the interactive digital work (Onda: [0249], where different rewards for watching advertisements are defined; [0258] – [0259], where reward change setting data is data defining how the content defined by the standard reward data is changed and the condition of the change; Abstract: where a reward is given for watching an advertisement).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Bloch by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: [0005]).

Regarding Claim 8, the combined teaching of Bloch and Onda discloses the method of claim 7, wherein the one or more parameters alters a user interaction with the interactive digital work (Onda: [0258], where the reward may be an item that can be used in the game).  This claim is rejected on the same grounds as Claim 7.



Claims 10 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of DiNunzio, US Pub. 2014/0240595 A1 (hereinafter DiNunzio).

Regarding Claim 10, Bloch discloses the method of claim 1.  But Bloch fails to explicitly disclose, wherein the computer readable instructions further cause the device to: detect a current device volume output level; and if the detected volume output level is below a predetermined threshold then carrying out one or more actions.
DiNunzio from a similar endeavor teaches detect a current device volume output level (DiNunzio: [0043], where the dynamic volume rate adjustment may note what the user's volume level for content level is noted and compared with the current volume level; Abstract, where volume is dynamically adjusted); and 
if the detected volume output level is below a predetermined threshold then carrying out one or more actions (DiNunzio: [0043], where if the current volume level is more than a threshold difference from the target volume level, it is adjusted accordingly).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Broch by allowing the adjustment of volume as taught and disclosed by DiNunzio. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the advertisement to be enjoyed at a volume acceptable to the user dynamically.

Regarding Claim 11, the combined teaching Bloch and DiNunzio discloses the method of claim 10, wherein the one or more actions include: issuing a user prompt to increase the volume output level; increasing the volume output level to a predetermined threshold (DiNunzio: [0043], "in response to determining that the current volume level is less than or equal to the threshold difference from the target volume level, the dynamic volume rate adjustment circuitry may decrease the volume rate adjustment level"); and/or preventing playback of the audio data until the device volume output level is at or above the predetermined threshold.  This claim is rejected on the same grounds as Claim 10.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch in view of Goldberg and Onda.

In regards to Claim 20, discloses a method for providing a device with audio data, the method comprising the steps of: 
receiving from a device a request for audio data, wherein the request is received while the device is rendering a digital work, the digital work including video data (Bloch: Figs. 5A-5C and [0039], where during playback of primary video content 506 [device is receiving a digital work which includes video data] to a user, the user selects to receive an advertisement relating to trucks by selecting a “truck” button [receiving a request for advertisement data];[0048], where advertisements include audio.  Examiner notes that if a user requests an advertisement which could include audio data; Fig. 1 and [0017], where user receives multiple video and/or audio streams on a user device 110 [a device]; [0050], where primary media may include video games); 
determining audio data to send to the device in response to the request (Bloch: [0032], where in response to a user interaction/selection of an advertisement, the ad unit manager 320 selects between the multiple advertising units for the selected campaign to present to the user [determining audio data to send to the device in response to the request]); 
sending the determined audio data to the device together with computer readable instructions (Bloch: [0004] - [0005], where advertising content [determined audio data] and metadata [computer readable instructions] which define timing information for integrating primary and advertising content is sent; [0027], where metadata can include information describing how manipulate primary content to incorporate advertising content or to manipulate advertising content to incorporate primary content), wherein the computer readable instructions cause the device to: 
while continuing the rendering of the digital work on the device, suspend playback of first audio data currently playing on the device and playing the received audio data on the device (Bloch: [0048], where primary content continues to be shown [while continuing the rendering of the digital work on the device], but audio of the primary content is muted [suspend playback of first audio data currently playing on the device] in favor of the audio from the advertisement [playing the received audio data on the device]; Fig. 5B and [0040], where audio associated with primary content can be muted during the playing of the advertisement), and 
when the received audio data stops playing continuing with the rendering of the digital work on the device and resume playback of the first audio data previously playing on the device (Bloch: [0048], where the primary content fills the entire screen [continuing rendering of the digital work] and the audio of the primary content resumes at full volume [resume playback of the first audio data previously playing on the device] on completion of the advertisement [when the received audio data stops playing]; Fig. 5C and [0040], where playback returns to the primary content 506 following the completion of the combined content of primary and ad content 520).
But Bloch fails to explicitly disclose a demand side platform DSP and Mobile Rich Media Ad Interface Definitions (MRAID).
Goldberg from a similar endeavor teaches a demand side platform DSP (Goldberg: Fig. 9 and [0074], where system provide communication between the system and ad server, user devices, publishers, DSPs, SSP, RTBs, etc.) and
Mobile Rich Media Ad Interface Definitions (MRAID) (Goldberg: [0033], where some of the attributes include MRAID provided attributes).
Because most mobile ads today are delivered via a wide range of technologies that are not well integrated and do not perform well across different types of devices, there is a need for conventions or standardization, (Goldberg: [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bloch in view of Goldberg which allows an ad to be displayed reliably, (Goldberg: [0012]) by allowing the ad access to MRAID events, (Goldberg: [0027]).
But the combined teaching of Bloch and Goldberg fails to explicitly disclose following playback of the received audio data, changing one or more parameters within the interactive digital work to alter a user interaction with the interactive digital work.
Onda from a similar endeavor teaches following playback of the received audio data, changing one or more parameters within the interactive digital work to alter a user interaction with the interactive digital work (Onda: [0249], where different rewards for watching advertisements are defined; [0258] – [0259], where reward change setting data is data defining how the content defined by the standard reward data is changed and the condition of the change; Abstract: where a reward is given for watching an advertisement).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified Bloch and Goldberg by allowing the changing of the game after watching an advertisement as taught and disclosed by Onda. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the full potential marketing effect of the advertisement (Onda: [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al., US Pub. 2013/0064385 A1 disclose in response to a request for audio content transmitting audio advertisement, (Abstract).
Rahle et al., US Pub. 2017/0109796 A1 disclose presenting advertisement in a game, ([0056]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421